UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6819


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

TIMOTHY GADSON, a/k/a Sweet Pea,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Orangeburg. Cameron McGowan Currie, Senior District Judge. (5:01-cr-00084-CMC-1)


Submitted: February 25, 2021                                      Decided: March 8, 2021


Before GREGORY, Chief Judge, NIEMEYER, Circuit Judge, and SHEDD, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Timothy Gadson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Timothy Gadson appeals the district court’s order denying relief on his motion for

a sentence reduction under § 404 of the First Step Act, Pub. L. No. 115-391, 132 Stat. 5194.

While we review the district court’s decision to grant or deny a motion under the First Step

Act for abuse of discretion, United States v. Jackson, 952 F.3d 492, 497 (4th Cir. 2020),

we presume that the “district court sufficiently considered [the] relevant factors” in making

its decision, United States v. McDonald, __ F.3d __, __, Nos. 19-7668, 19-7673, 19-7715,

2021 WL 218888, at *7 (4th Cir. Jan. 22, 2021) (internal quotation marks omitted).

       Because the district court addressed Gadson’s mitigating arguments and explained

why a reduction was nonetheless inappropriate in light of the 18 U.S.C. § 3553(a) factors,

we conclude that Gadson has failed to rebut the presumption that the court sufficiently

considered the relevant factors. Accordingly, we affirm the district court’s order. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                AFFIRMED




                                             2